Citation Nr: 1718119	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-49 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric condition, to include PTSD.

2.  Entitlement to service connection for migraine headaches as secondary to an acquired psychiatric condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified at a personal hearing at the RO in October 2009.  A transcript of that hearing is of record.  The Veteran also initially requested a Board hearing in his December 2010 substantive appeal (VA Form 9).  However, he subsequently withdrew the request in February 2013.

In August 2015, the Board broadened the scope of the Veteran's psychiatric claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).   The Board also reopened and remanded the claim of entitlement to service connection for an acquired psychiatric disorder, as well as the issue of entitlement to service connection for migraine headaches as secondary to an acquired psychiatric.  Notably, the Board denied service connection for migraines on a direct basis.


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder that is related to service. 

2.  The Veteran has a migraine headache disorder that is aggravated by his acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder, have been met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a migraine headache disorder as secondary to an acquired psychiatric disorder, have been met.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a psychiatric disorder, to include PTSD, which he asserts began during or as a result of traumatic events in service.  Although he has described several stressors, he has most frequently and consistently described an incident during which he was on a firing range and was fired upon after being given the "all clear" to check scores.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV).

Following a review of the record, and after resolving all doubt in favor of the Veteran, the Board finds that service connection is warranted for a psychiatric disorder that was incurred in service, to include as a result of the Veteran's reported stressful incident on the firing range.  

Initially, the Board notes that the Veteran was seen in service on numerous occasions for complaints of headaches that began following his entry into service and were generally associated with stress.  For example, in July 1972, the Veteran complained of headaches "when being yelled at."  Of note, in March 1973, the Veteran was seen for a more severe headache that started while he was on the rifle firing range.  At that time, he reported that he also had "the shakes," became nauseous, and threw up on his way back to his ship.  In March 1973, the Veteran was again seen for a recurrent headache "most often assoc. [with] stress."  Thereafter, he was evaluated for a personality conflict following increasing friction with his superiors in July 1973.  Following examination of the Veteran, a psychiatrist assessed a situational problem with the Veteran's local command, and recommended for the morale of the Veteran and his command, that he be granted a transfer to another command.  On his February 1974 separation examination report (also dated in April 1974), the Veteran positively reported frequent trouble sleeping, and was noted by the examiner to have tension type headaches that were improved following a decrease in situational stress.

The Veteran was then evaluated in October 1975, less than two years after separating from service, at which time he reported headaches that began "on the rifle range when he was frightened at not clearing himself out of the firing area until after firing had begun."  The Veteran described his in-service headaches, including the episode where he vomited, and reported that the headaches developed around rifle firing.  He also reported that despite loving to hunt and having done so since he was a child, he could no longer do it because of associated headaches.  Following an in-depth discussion of the Veteran's social and medical history, the VA provider found the Veteran to have considerable strengths, but opined that "he developed a neurotic symptom around the fright he experienced when he was in an unsafe area on the rifle range." 

Then, in January 1985, the Veteran again presented to VA for an evaluation for "stress."  He reported severe stress, feeling like he will explode, and worsened headaches.  He felt that "these problems are associated with his Marine Corp [t]raining."  The Veteran was noted to have "stress symptoms," to give some inappropriate answers, and to appear uptight.  A diagnosis of PTSD was rendered.  The Veteran sought psychiatric treatment again in February 1996, at which time he reported flashbacks (unspecified) and poor impulse control.  In March 2000, he reported lifelong problems since his teenage years that were "worse after disch. from [Marines]" and in January 2004, he stated that he "feels he has been different since his time in the military."  Anxiety and depression were also noted in January 2004.  Thereafter, ongoing VA treatment notes dating from January 2006 to the present show diagnoses of anxiety disorder NOS, anxiety disorder, and PTSD, including military related PTSD. 

The Veteran has been afforded two VA examinations regarding his psychiatric claim.  While both March 2010 and January 2016 VA examiners declined to render a positive nexus opinion, the Board finds that neither opinion is probative for the foregoing reasons.  Initially, neither examiner addressed October 1975 VA treatment pursuant to which a VA mental health provider opined that the Veteran developed neurotic symptoms following the incident on the firing range in service, during which the Veteran was frightened.  Notably, the Veteran's 1975 report regarding the firing range incident was made less than two years post service and was made in furtherance of treatment.  Thus, it is deemed highly credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  It has also remained consistent throughout the record.  Furthermore, the March 2010 VA examiner provided no rationale for the conclusion offered, and neither examiner addressed the January 1985 VA diagnosis of PTSD also based on the Veteran's report of problems related to his Marine Corps service.  

The Board also notes that while the January 2016 VA examiner found that a diagnosis of PTSD was not warranted and, instead, diagnosed an unspecified trauma and stressor-related disorder, the examiner also checked all the appropriate boxes indicating that the criteria for PTSD are met.  However, the examiner provided no explanation for the failure to diagnose PTSD in light of the criteria findings.  In any event, the failure by the March 2010 and January 2016 examiners to address such positive evidence in support of the Veteran's claims or provide adequate rationale for the opinions or conclusions offered significantly reduces the probative value of those negative opinions.  

On the other hand, the Veteran has provided a positive December 2009 private opinion that the Veteran has severe anxiety and PTSD due to, among other things, a life threatening incident at a firing range in service.  The examiner further noted that the incident and/or resulting psychiatric disorder had led to chronic insomnia.  Such opinion is consistent with the Veteran's February/April 1974 separation examination report on which he reported frequent trouble sleeping.  Moreover, the December 2009 opinion is consistent with the earlier October 1975 VA provider's opinion that the Veteran developed psychiatric symptoms as a result of the firing range incident in service, as well as the Veteran's competent and credible lay statements of the Veteran, placing on onset of his psychiatric symptoms in service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (a layperson is competent to observe psychiatric symptoms).  

Also significant is the fact that a separate March 2010 VA examiner suggested that the Veteran's in-service headaches were associated with anxiety.  Specifically, the March 2010 VA general medical examiner stated that the service treatment records indicate that the Veteran was "treated at that time primarily for tension-related headaches associated with periods of anxiety."  That opinion was offered based on consideration of the Veteran's report of a firing range incident, which provoked anxiety and after which he had episodes of shaking and severe headaches associated with vomiting, especially when around firearms.  Notably, that account is supported by the Veteran's service treatment records which show an onset of a severe headache, shaking, and vomiting, after firing a rifle in service in March 1973, as well as his October 1975 report that he cannot even hunt anymore due to his reaction to rifles.  The March 2010 VA examiner's conclusion can then be interpreted as supporting an in-service onset of anxiety, which was accompanied by the headaches for which he sought treatment.  Put another way, the March 2010 VA examiner's opinion supports that the Veteran's headaches in service were either a manifestation of or the result of anxiety in service, thus, establishing on onset of anxiety in service.

While the December 2009 private opinion is not supported by any rationale, it is still considered probative as it is consistent with the service treatment records showing an onset of headaches associated with anxiety and sleep trouble; the post-service VA treatment records documenting ongoing psychiatric complaints and psychiatric symptoms related by the Veteran and by VA providers in October 1975 and January 1985 to his military service; the March 2010 VA general medical examination report supporting an onset of anxiety in service; and, the Veteran's competent and credible lay statements placing on onset of his psychiatric symptoms in service, with continuation ever since.  See Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (holding that, when confronted with conflicting medical opinion evidence, the Board can favor one opinion over another as long as it adequately explains its reasoning).

Indeed, as it relates to credibility, in December 2009, a VA provider offered a statement on the Veteran's behalf attesting to his upstanding character.  She wrote that she "never found any reason to doubt anything he is saying," and "never found any inconsistencies with information at any point."  Thus, the Board finds the Veteran's reports of psychiatric symptoms since service to be both competent and credible and entirely supported by the record. 

Despite the inadequacies of the VA examinations of record, the Board finds that a new VA examination is not necessary, as the record contains service treatment records documenting complaints of headaches that have been medically attributed to anxiety and stress, and trouble sleeping and stress-related headaches upon separation; a positive VA opinion rendered in October 1975, less than two years post service, associating psychiatric symptoms to the firing range incident in service; a private positive opined rendered in December 2009; and current treatment records showing diagnoses and treatment for an anxiety disorder.  38 C.F.R. § 3.303.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  After review of the record, the Board is of the opinion that the evidence is at the very least in equipoise regarding the question of whether the Veteran's current psychiatric disability arose during his period of active service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for an acquired psychiatric disability is granted.  38 U.S.C.S. §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2016).

Furthermore, given that the only evidence addressing the Veteran's headache disorder as secondary to his psychiatric disorder is positive, the Board finds that secondary service connection is warranted.  In this regard, as discussed, a March 2010 VA examiner found the Veteran's in-service headaches to be associated with anxiety, and a VA examiner in March 2016 found that it is at least as likely as not that the Veteran's psychiatric disorder aggravates his migraine headaches.  The examiner cited to specific studies and noted that research clearly shows that emotional stress is a major trigger and aggravating factor for migraine headaches.  Thus, service connection for migraine headaches is warranted on a secondary basis.  38 C.F.R. § 3.310.






ORDER

Service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder, is granted.

Service connection for migraine headaches on a secondary basis is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


